 In the Matter of KINGSTON PRODUCTS CORPORATIONandTHE METALPOLISHERS,BUFFERS, PLATERS & HELPERSINT'L UNION, LOCAL No.24, AFFILIATED WITH THE A.F. OF L.Case No. R-1913SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 6, 1940On July 31, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthis proceeding.'Pursuant to the Direction of Election, an electionby secret ballot was conducted on August 20, 1940, under the direc-tion and supervision of the Regional Director for the EleventhRegion (Indianapolis, Indiana).On August 22, 1940, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election'Report.No objec-tions to the conduct of the ballot or the Election Report have beenfiled by either of the parties.As to the,balloting.and its results, the Regional Director reportedas follows :Total number of employees alleged eligible to vote-------------9Total number voted-----------------------------------------8Total number of valid ballots cast---------------------------8Total number of votesforThe Metal Polishers, Puffers, Platers& Helpers Int'l Union, Local No. 24, affiliated with theA. F. L--------------------------------------------------8Total number of votesagainstThe Metal Polishers, Buffers,Platers & Helpers Int'l Union, Local No. 24, affiliated withthe A. F. L-----------------------------------------------0Total number of blank ballots------------------------------0Total number of void ballots-------------------------------0Total number of challenged ballots-------------------------0In its Decision and Direction of Election referred to above, theBoard stated that upon the result of the election would depend the125 N L R B 115827 N. L R. B., No 22.91 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit : "We shall, therefore, direct an election among thepolishers, platers, and helpers in the polishing and plating depart-ment, excluding foremen, to determine whether or not they desire tobe represented by the Metal Polishers. If those employees choosethe Metal Polishers, they will be designated as an appropriate unit."Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTWe find that the polishers, platers, and helpers in the polishingand plating department of Kingston Products Corporation, Kokomo,Indiana, excluding foremen, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure tothe employees of the Company the full benefit of their Tight to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.SUPPLEMENTAL CONCLUSIONS OF LAWThe polishers, platers, and helpers in the polishing and platingdepartment of Kingston Products Corporation, Kokomo, Indiana,excluding foremen, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat The Metal Polishers, Buffers, Platers& Helpers Int'l Union, Local No. 24, has been designated and selectedby a majority of the polishers, platers, and helpers in the polishingand plating department of Kingston Products Corporation, Kokomo,Indiana, excludingforemen, astheir representative for thepurposesof collective bargaining and that pursuant to Section 9 (a) of theAct, The Metal Polishers, Buffers, Platers & Helpers Int'l Union,Local No. 24, is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.